Citation Nr: 1548679	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  07-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for an eye disorder, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for neuropathy of the bilateral hands, to include as secondary to Agent Orange exposure and/or the Veteran's claimed low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  

The Veteran and his brother-in-law testified before a Decision Review Officer (DRO) at the RO in July 2007.  The Veteran also testified at a Board hearing at the RO in June 2013 before the undersigned Acting Veterans Law Judge.  These transcripts have been associated with the file. 

The issues were previously remanded by the Board in August 2013 and January 2015 for additional development. 

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  The most probative and competent evidence does not demonstrate that the Veteran's has a diagnosis of neuropathy of the bilateral hands.

2.  The preponderance of the evidence is against a finding that an eye disorder is related to service, or is attributable to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Neuropathy of the bilateral hands was not incurred in or aggravated by active military service, and may not be presumed to have been the result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  An eye disorder was not incurred in or aggravated by active military service, and may not be presumed to have been the result of exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in January 2004 and November 2010.  The January 2004 and November 2010 letters advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The July 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for neuropathy of the hands and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's claimed neuropathy disorder is related to service.  The Veteran himself has provided statements that his claimed disorders are related to service, to include Agent Orange exposure, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded multiple VA medical examinations to determine the nature and etiology of his eye and back disorders.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided a detailed explanation for the opinions that were reached.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

	A.  Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including Raynaud's disease, may be presumed to have been incurred during service if they become disabling to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from active military service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

A presumption also exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term 'herbicide agent' means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, mesothelioma.

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

Here, the Veteran has confirmed service in Vietnam during the Vietnam War era from June 1970 to June 1971 and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

      B.  Neuropathy of the Hands

The Veteran is arguing that his claimed neuropathy of the bilateral hands was caused by exposure to Agent Orange in-service.  As has been noted, the Veteran is presumed to have been exposed to Agent Orange.  

The Veteran's STRs do not contain any complaints or treatment related to peripheral neuropathy of the hands.  Both the July 1969 enlistment examination and the June 1971 separation examination did not document any abnormalities in the Veteran's upper extremities or neurologic functioning.

After service, in private treatment records dated in July and August 2003, the Veteran complained of an itchy hand, and the examiner noted pruritus due to allergies.  A December 2004 VA progress note indicated the Veteran was evaluation for some peripheral neuropathy of the feet.  In a May 2005 VA progress note, the Veteran complained of sore hands.  In a February and April 2006 VA rheumatology notes, the Veteran denied weakness, numbness, or tingling of his extremities.  Upon physical examination in February 2006, there were no sensory or motor deficits. 

During a June 2013 Board hearing, the Veteran testified that he has numbness in his hands. 

In a September 2013 VA spine examination, the Veteran reported he has numbness in his hands, and that they fall asleep with prolonged position.  He reported this has been occurring for decades, but the examiner noted there was no formal diagnosis or evaluation of record.  

Although early-onset peripheral neuropathy is presumptively related to herbicide exposure, the evidence shows there is no current peripheral neuropathy at any time during the appeal period.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure, a direct basis, or a secondary basis.  38 C.F.R. §§ 3.303, 3.309(e), 3.310.  Accordingly, service connection on any basis is not warranted.

The Board has considered the Veteran's lay statements regarding his peripheral neuropathy of the hands and finds him competent and credible to provide evidence of observable symptoms such as numbness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no current neurologic disability related to his complaint of numbness.  The Board notes that the specific issue in this case, the etiology of his current complaint of numbness, falls outside the realm of common knowledge of a lay person as it involves a complex medical question and not something capable of lay observation, like a scar or ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation for this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

Absent evidence of a current disability, the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the hands.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.

      C.  Eye Disorders

The Veteran asserts that his eye disability was either directly caused by active service or caused by exposure to Agent Orange in-service.  As has been noted, the Veteran is presumed to have been exposed to Agent Orange.  However, the Veteran's diagnosed eye disorders are not a diseases presumptively associated with herbicide exposure.  

The service treatment records (STRs) include a July 1969 STR in which the Veteran sustained blunt trauma to the left eye and infraorbital rim with a small slightly tender cyst on zygomatic arch.  Upon separation examination dated in June 1971, the examiner noted no abnormalities of the eyes. 

In private treatment records dated June to August 2003, the Veteran was evaluated for rhinoconjunctivitis, asthma, and possible sleep apnea.  An August 2003 private treatment record indicates the Veteran complained of red, itchy, swollen and watery eyes with photophobia.  It was noted that he had a systemic allergic reaction following an intradermal test.  This began as itchy hands, headaches, and back pain.  He was treated with epinephrine and developed intensifying back and abdominal pains with lightheadedness.  He was admitted to the hospital for several days and it was the impression that he suffers from season allergic rhinoconjunctivitis and mild, intermittent, season asthma.  Private treatment records dated in July 2003 include complaints of back pain and an x-ray report from that time showed minor degenerative changes.  

In a July 2004 statement, the Veteran asserted that he has the "classic symptoms" of Agent Orange exposure and they started during service in Vietnam.  

Post-service VA progress notes noted diagnoses of presbyopia and macular retinal pigment epithelelium (RPE) changes left eye with metamorphopsia on Amsler grid.  In an August 2004 VA progress note, examiner noted that he Veteran's last eye exam was 2 years ago, and that he has no problems, but he does wear glasses.  During a May 2005 VA optometry consultation, the Veteran denied eye injury or disease.  After a physical examination, the diagnoses were glaucoma suspect and hyperope with presbyopia.  In a January 2010 VA optometry note, the Veteran complained of distortion on home Amsler grid in the left eye for one month.  There were not changes in vision noted.  The examiner noted glaucoma suspect secondary to asymmetric cupping and inflammatory/infectious etiology versus Elschnin/fundus grounds.  The examiner also noted a diagnosis of cataracts. 

At a VA examination dated in March 2015, the examiner reviewed the claims file.  The examiner noted a diagnosis of macular degeneration in 2006.  A STR dated in July 1969 documented blunt trauma to the left eye and infraorbital rim with a small slightly tender cyst on zygomatic arch.  The examiner reported that the Veteran has a history of disruption to the macular RPE of unknown cause dating back to 2006.  The examiner reported that there is a longstanding mild pigmentation disruption to the left macula dating back to 2006 which is stable and of unknown etiology (most likely not typical age-related macular degeneration as there are no other macula findings in either eye).  The examiner indicated that the Veteran does not appear to be symptomatic in everyday life but that the Veteran reported a small black spot (inferior temporal to fixation less than one degree in size) in the vision when viewing the Amsler grid with the left eye only.  The examiner stated that this corresponds to the area of the macula with the RPE disruption.  The examiner opined that this condition is unrelated to Agent Orange exposure.  Although the STRs include blunt trauma to the left eye and infraorbital rim with a small slightly tender cyst over the zygomatic process, the record includes no further treatment and no eye examination is found in the record.  The examiner commented that the injury, at least by the way it is documented, appears mild, and less likely than not resulted in the macular finding.  The examiner noted that the Veteran could provide no details about the incident.  The examiner remarks that examination findings remain stable from the last VA examination in September 2013.  The examiner remarked that acuity is 20/20 in both eyes and there is no loss of peripheral vision.  The examiner noted that the Veteran also described a small area of distortion in the right eye with Amsler grid testing inferior temporal to fixation.  The examiner commented that there was no clinical correlation to this finding.

In a May 2015 addendum, the examiner stated that the question was raised as to whether Agent Orange is a possible cause of the Veteran's macular pigmentary changes.  The examiner stated that Agent Orange has been linked to diabetes and that diabetes can cause diabetic retinopathy.  The examiner remarked that the macular changes documented are not associated with changes suggestive of diabetic retinopathy and the Veteran is not known to have diabetes.  The examiner stated that Agent Orange has not been linked to macular degeneration.  The examiner opined that as there is no known macular disease which could cause the pigmentary changes described linked to a condition from Agent Orange exposure, Agent Orange is therefore less likely than not the cause of the eye condition.

Upon careful review of the evidence of record, the Board finds that the competent and credible evidence of record does not show that the Veteran's current eye disorders were caused or chronically worsened by his military service.  In other words, the preponderance of the evidence is against a finding that the Veteran's eye disorders are related to an injury, event, or disease in service, or related to herbicide exposure.  As noted above, service connection for macular degeneration, presbyopia, and cataracts on a presumptive basis due to herbicide exposure is not permitted, and an eye disorder has not otherwise been shown to be directly related to his presumed herbicide exposure.

The Board notes that the Veteran has a current diagnosis of an eye disorder; therefore, the crucial inquiry is whether the Veteran's eye disorder is caused by or otherwise related to his military service.  The Board concludes that the preponderance of the evidence indicates it is not.

Initially, the Board notes that one of the current diagnoses the Veteran carries is presbyopia.  In this regard, the Board notes that VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  As such, service connection cannot be granted for presbyopia as a matter of law.

Having reviewed the complete record, the Board finds that the preponderance of the evidence is against finding that the Veteran's current eye disorders other than presbyopia were incurred in or caused by his service.

The Board notes that the objective evidence of macular degeneration is in 2006, nearly 35 years after separation from active service and cannot be presumed to have occurred in service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Further, to the extent that the Veteran asserts any continuous symptomatology associated with an eye disorder since service, service records including service separation records are negative for any complaints, findings, or a diagnosis associated with an eye abnormality.  In this regard, greater probative weight is accorded contemporaneous records than the Veteran's most recent competent, but not credible, assertions in this regard.  Moreover, post-service records, including post-service medical records documenting the Veteran's report of the onset of eye disorders as many years after service, support the onset of an eye disorder years after service discharge.  As such, the Board finds that the weight of both the lay and medical evidence is against a finding of continuity of symptomatology since service.

Furthermore, no medical professional has ever suggested that the Veteran's eye disorders were related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In fact, the VA examiner's opinions indicated that there was no evidence of causation of the Veteran's eye disorders by his service or herbicide exposure.

Based on the unfavorable opinions of the VA examiner, and the lack of any medical evidence to refute the opinions, the Board finds that the overall weight of the evidence is against granting service connection for an eye disorder being claimed.


ORDER

Entitlement to service connection for an eye disorder, to include as secondary to Agent Orange exposure is denied.

Entitlement to service connection for neuropathy of the bilateral hands, to include as secondary to Agent Orange exposure and/or the Veteran's claimed low back disorder, is denied.


REMAND

The Board sincerely regrets the additional delay before adjudicating the remaining claims, but finds the claim needs still further development to be decided fairly.

In an August 2004 VA progress note, the Veteran reported private chiropractic care for his diagnosed back disorder.  However, the Board notes that there are no private treatment records from a chiropractor in the claims file.  The Board finds a remand is necessary to request and attempt to obtain any outstanding VA and/or private treatment records relating to the Veteran's service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all VA medical care providers since May 2015 and any non-VA medical care providers, which have treated him for the back claim on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


